                                    Case 1:18-cr-00328-KPF Document 292 Filed 11/06/19 Page 1 of 1
 W U L , W E I S S , R I F K I N D . W H A R T O N c^ G A R R I S O N LLP                                                          M A T T H E W W. A B B O T T
                                                                                                                                   E D W A R D T, A C K E R M A N
                                                                                                                                   J A C O B A. ADLERSTE1N
                                                                                                                                                                              PATRICK N. KARSNITZ
                                                                                                                                                                              J O H N C, K E N N E D Y
                                                                                                                                                                              BRIAN KIM
                                                                                                                                   JUSTIN ANDERSON                            KYLE J . K I M P L E B
                                                                                                                                   A L L A N J. ARFFA                         A L A N W. KORNBERG
1 285 AVENUE OF THE AMERICAS                                        U N ! T S 2 0 1 , FORTUNE F I N A N C I A L CENTER
                                                                                                                                   ROBERT A. A T K I N S                      DANIEL J . KRAMER
                                                                                       5 DONGSANHUAN ZHONGLU                                                                  DAVID K L A K H D H I R
NEW YORK, NEW YORK 1 OO 1 9 - 6 0 6 4                                                                                              DAVID J . B A L L
                                                                                                                                   SCOTT A, BARSHAY                           J O H N E. L A N G E
                                                                 CHAOVANG DISTRICT, B E I J I N G 1 0 0 0 2 0 , C H I N A                                                     GREGORY F. LAUFER
                                                                                                                                   PAUL M. BASTA
TELEPHONE           1 ! £• 3 7 3 - 3 O D 0                                         TELEPHONE (86-10) 5 3 2 8 - 6 3 0 0             J O H N F. B A U G H M A N                 B R i A N C. LAV1N
                                                                                                                                   J . STEVEN B A U G H M A N                 X1AOYU GREG L I U
                                                                                                                                   LYNN B. BAYARD                             LORETTA E. LYNCH
LLOYD K. GARRISON • 0 4 e - i 9 S n                                                                                                CRAIG A. B E N S O N                       JEFFREY D. M A R E L L
                                                                    H O N G KONG C L U B B U I L D I N G , t 2 T H FLOOR           M I T C H E L L L. BERG                    MARCO V. MASOTT!
R A N D O L P H E PAUL i 1 9 4 5 - 1 9 5 6 !
                                                                                    3A CHATER ROAD. C E N T R A L                  MARK S B E R G M A N                       DAViD W. MAYO
SIMON H. R I F K I N D  (I950-f995!                                                                                                DAVID M, B E R N I C K                     E L I Z A B E T H R, MCCOLM
LOUTS S W E i S S      I I 927-1 950)                                                                       HONG KONG              JOSEPH J. BIAL                             J E A N M. M C L O U G H L J N
                                                                                 TELEPHONE (852) 2 8 4 6 - 0 3 0 0                 BRUCE B I R E N B O I M                    ALVARO M E M B R I L L E R A
JOHN F . W H A R T O N H 927-1977)                                                                                                 H. C H R I S T O P H E R B O E H N I N G   MARK F. M E N D E L S O H N
                                                                                                                                   ANGELO BONVINO                             CLAUDINE MEREDITH-GOUJON
                                                                                                                                   ROBERT B R I T T O N                       W I L L I A M B. M I C H A E L
                                                                                                      ALDER CASTLE                 DAVID W B R O W N                          JUD1E NG S H O R T E L L -
                                                                                                   10 N O B L E STREET             S U S A N N A M. B U E R G E L             C A T H E R I N E NYARADY
                                                                                                                                   J E S S I C A S: CAREY                     J A N E B. 0 ; B R I E N
                                                                          L O N D O N EC2V 7 J U , U N I T E D K I N G D O M       DAVID C A R M O N A                        ALEX YOUNG K, OH
                                                                                                                                   GEOFFREY R CHEPJGA                         BRAD R. O K U N
                                                                                   TELEPHONE i44 20) 7 3 0 7 1 SCO                 E L L E N N, CH1NG                         KELLEY D, PARKER
W R I T E R ' S DIRECT D i A L N U M B E R                                                                                         W I L L I A M A. C L A R E M A N           LINDSAY B. PARKS
                                                                                                                                   LEWIS R CLAYTON                            VALERIE E RADWANER
                                                                                                                                                                              JEFFREY J . RECHER
   (212) 373-3035
                                                                                             F U K O K U SEIMEJ B U I L D I N G    Y A H O N N E S CLEARY
                                                                                                                                   JAY C O H E N                              C A R L L. RE1SNER
                                                                                      2-2 UCHISAIWA1CHO 2-CHOME                    h'Fl L, FY A e a R N I f i M               i. ORIM L RSiffiNER
                                                                          C H I Y O D A - K U , TOKYO I OO-OO 1 l ( J A P A N      CHRISTOPHER J. CUMMINGS                    J E A N N i C 5, R H E E *
                                                                                                                                   T H O M A S V, DE LA B A S T i D E Ml      WALTER G. RICCIARDI
W R I T E R ' S DIRECT F A C S I M I L E                                              TELEPHONE tSi-3> 3 5 9 7 - 8 ! O f           ARIEL J: DECKELBAUM                        WALTER R1EMAN
                                                                                                                                   A L I C E B E L I S L E EATON              RICHARD A ROSEN

    (212)492-0035
                                                                                                                                   ANDREW J. EHRLICH                          A N D R E W N ROSENBERG
                                                                                    [ORON I O - D O M I N I O N L E N I RE         GREGORY A. EZRING                          J U S T I N ROSENBERG
                                                                                                                                   ROSS A. F1ELDSTON                          J A C Q U E L I N E P. R U B I N
                                                                             7 7 KtNG STREET WEST, S U i T E 3 1 OO                A N D R E W C, F I N C H                   C H A R L E S F. " R I C K - R U L E -
                                                                                                                                   BRAD J . F1NKELSTE1N                       R A P H A E L M. RUSSO
W R I T E R ' S DIRECT E-MAIL ADDRESS                                                                         P.O. BOX 226         BRIAN P FiNNEGAN                           E L I Z A B E T H M, SACKSTEDER
                                                                                       TORONTO. ONTARIO M 5 K I J 3                ROBERTO F I N Z I                          JEFFREY D. S A F E R S T E I N
                                                                                                                                   PETER E FISCH                              JEFFREY B. S A M U E L S
    rfinzi@paulweiss.com                                                               T E L E P H O N E i4 16i 5 0 4 - 0 5 2 0    HARRIS F I S C H M A N
                                                                                                                                   MARTIN FLUMENBAUM
                                                                                                                                                                              TERRY E, SCH1MEK
                                                                                                                                                                              K E N N E T H M. S C H N E I D E R
                                                                                                                                   A N D R E W J . FOLEY                      ROBERT B. S C H U M E R
                                                                                                    2 0 0 1 K STREET. N W          ANDREW J. FORMAN'                          J O H N M. SCOTT
                                                                                                                                   HARRIS B. F R E i D U S                    B R I A N SCRIVANI
                                                                                   W A S H I N G T O N , DC 2 0 0 0 6 - 1 0 4 ?    C H R I S T O P H E R D. FREY              K A N N O N K. S H A N M U G A M - '
                                                                                      T E L E P H O N E <202) 2 2 3 - 7 3 0 0      M A N U E L S. FREY                        DAVID R. SICULAR
                                                                                                                                   A N D R E W L. G A I N E S                 AUDRA J . SOLOWAY
                                                                                                                                   K E N N E T H A. G A L L O                 SCOTT M. SONTAG
                                                                                                                                   MICHAEL E GERTZMAN                         SARAH STASNY
                                                                            5 0 0 D E L A W A R E A V E N U E , SUITE 2 0 o        A D A M M G1VERTZ                          TARUN M STEWART

                        November 6, 2019
                                                                                                                                   SALVATORE G O G L I O R M E L L A          ERIC A L A N STONE
                                                                                                  POST OFFICE BOX 3 2              NEIL GOLDMAN                               A I D A N SYNNOTT
                                                                                    W I L M I N G T O N . DE 1 9 8 9 9 - 0 0 3 2   M A T T H E W B, G O L D S T E I N         RICHARD C, T A R L O W E
                                                                                                                                   ROBERTO J . G O N Z A L E Z -              MONICA K. T H U R M O N D
                                                                                       TELEPHONE (302) 6 5 5 - 4 4 1 0             C A T H E R I N E L, G O O D A L L         D A N I E L J , TOAL
                                                                                                                                   ERIC GOODiSON                              LAURA C. TURANO
                                                                                                                                   C H A R L E S H GOOGE.JR,                  CONRAD VAN LOGGERENBERG
                                                                                                                                   A N D R E W G, GORDON                      LIZA M. V E L A Z Q U E Z
                                                                                                                                   B R i A N S. GRIEVE                        M I C H A E L VOGEL
                                                                                                                                   UDI G R O F M A N                          RAMY J. W A H B E H
                                                                                                                                   NICHOLAS GROOMBRiDGE                       L A W R E N C E G, WEE
                                                                                                                                   BRUCE A G U T E N P L A N                  THEODORE V W E L L S , JR.
                                                                                                                                   ALAN S HALPERIN                            LiNDSEY L WIERSMA
                                                                                                                                   CLAUDIA HAMMERMAN                          STEVEN J . W I L L I A M S
                                                                                                                                   B R I A N S. H E R M A N N                 L A W R E N C E 1 W1TDORCHIC
                         BY E M A I L / E C F                                                                                      M I C H E L E H1RSHMAN
                                                                                                                                   DAVID S, H U N T I N G T O N
                                                                                                                                                                              MARK B. W L A Z L O
                                                                                                                                                                              J U L I A TARVER MASON WOOD
                                                                                                                                   AMRAN HUSSEIN                              J E N N I F E R H. W U
                                                                                                                                   LORETTA A. I P P O L I T O                  BETTY Y A P -
                        Honorable Katherine Polk Failla                                                                            JAREN JANGHORBANi
                                                                                                                                   B R I A N M. J A N S O N
                                                                                                                                   JEH C JOHNSON
                                                                                                                                                                              J O R D A N E- YARETT
                                                                                                                                                                              KAYE N. YDS Hi NO
                                                                                                                                                                              TONG YU
                        United States District Judge                                                                               MEREDITH J KANE
                                                                                                                                   J O N A T H A N S. K A N T E R
                                                                                                                                   BRAD S. KARP
                                                                                                                                                                              TRACEY A. ZACCONE
                                                                                                                                                                              TAURIE M. 2EITZER
                        Southern District of New York                                                                                                                         T ROBERT Z O C H O W S K i . JR.


                        40 Foley Square                                                                                            • NOT A.r>MiTT rr- ;••"•' ,n-: N T W vor


                        New York, NY 10007

                                                          United States v. Anilesh Ahuja, et al
                                                          18Cr. 328(KPF)

                         Dear Judge Failla:
                                         We write in advance of Mr. Ahuja's sentencing, scheduled for November
                         25? 2019, to respectfully request a two-day extension for making submissions on behalf of
                         Mr. Ahuja. Pursuant to Rule 7(B) of your Honor's Individual Rules, Mr. Ahuja's
                         sentencing materials otherwise would be due on November 11, 2019. Last week, we
                         received the government's expert analysis in support of a new proposed Guidelines loss
                         calculation, which we learned about for the first time upon receiving the final PSR. Based
                         in part on these new disclosures, and like counsel for Mr. Shor, we are requesting two
                         additional days to review and respond to this new information. We are not seeking to
                         adjourn the sentencing date.
                                                                                 ^-^RSspcDt&lly submitted,


                                                                                         Roberto.
                                                                                         Richard C. Tarlowe
                         cc:                 Counsel of Record
